Early in the morning of 24th November, 1910, Guy Rogers, a youth of about seventeen years, and his friend, Prentiss Moore, several years younger, left the homes of their parents, in Bennettsville, for a morning's hunt, with the expectation of returning in time for dinner. Upon their failure to return, the community united in a long and harrowing search, which resulted in finding the bodies of both the boys in a ditch about eleven hundred yards from the house of the defendant.
Prentiss Moore was killed by a gunshot wound in the back near the shoulder blade. The facts that the shot were somewhat scattered, and that there were no powder burns indicated that the shot was fired at least a little distance off. While the wound was necessarily fatal, some minutes might have intervened before death. The gunshot which killed Guy Rogers seems to have entered, in almost a solid mass, in front near the left nipple, making powder marks on the *Page 453 
body, and leaving the gun wad sticking to the wound. Death must have been almost instantaneous. The body of Guy Rogers was lying in the ditch, and that of Prentiss Moore leaning against the side of the ditch. The one double-barrel shotgun which the boys had was lying on the side of the ditch, and near by was an empty shell.
The defendant was indicted and tried for the murder of Gay Rogers, and this appeal is from his conviction and sentence to death.
I concur in the reasoning and the conclusions of the Chief Justice as to all the exceptions except the fifth.
The case of the State depended on some circumstances alleged to be unfavorable to the defendant, but mainly on the testimony of Charlotte Easterling and Stephen Toms, both negroes, as to confessions to them by the defendant that he had killed the boys.
The witness, Charlotte Easterling, as was agreed on all sides, was utterly discredited by her numerous contradictions of herself. These contradictions culminated in her testifying at the trial to a confession of the defendant, and then confessing in private to the solicitor and on the stand that no confession had been made to her. The witness, Stephen Toms, then testified to confessions made to him, and was allowed to bolster up his statement by stating that at a certain time and place he had told one Collins of the defendant's confession. This testimony was clearly incompetent.State v. Thomas, 3 Strobh. 269; State v. Scott, 15 S.C. 434;State v. Gilliam, 66 S.C. 419, 45 S.E. 6; State v.McDaniel, 68 S.C. 304, 47 S.E. 384; and I am convinced that it was also prejudicial, especially in view of the fact that the defendant introduced testimony tending strongly to show that Toms was a professional witness having a bad reputation for veracity.
It seems to me that careful consideration of the evidence is convincing that the tragedy was one of deep mystery — requiring on the part of the jury most careful and anxious *Page 454 
consideration of every particle of evidence before they could reach a verdict. They had to answer these serious questions: Were the boys murdered and thrown into the ditch, or was the tragedy due to an unusual and unexplainable accident? Was there any sufficient motive for the defendant to commit such a dreadful and monstrous crime? Were the circumstances proved by creditable testimony affecting the defendant not consistent with his innocence? Were the confessions attributed to defendant really made by him, or were the witnesses who testified to them shown to be unworthy of belief? It cannot be doubted that the testimony as to the confessions was the strongest adduced against the defendant; and when the character of the witnesses from which this testimony came is considered, the conclusion seems irresistible that it was the right of the defendant to have excluded all incompetent testimony as to the confessions imputed to him, and denied by him, which may have contributed to the verdict.
This Court has set its face against technical objections to testimony and appeals depending on errors which do not affect the merits. But I am forced to the conclusion that in a case so full of mystery, justice requires that no material testimony set down by the law as incompetent should be admitted to effect the conclusion of the jury.
For this reason, I think the judgment should be reversed and the cause remanded for a new trial.
This case was held up on petition for writ of error toUnited States Supreme Court. — REPORTER. *Page 455